 



Exhibit 10.2

EQUITY INCENTIVE AWARD PLAN FOR
DIRECTORS OF REYNOLDS AMERICAN INC.
(Amended and Restated Effective February 2, 2005)

     Reynolds American Inc., a North Carolina corporation, hereby adopts this
Equity Incentive Award Plan for Directors of Reynolds American Inc. (amended and
restated effective February 2, 2005). The Plan is an amendment, restatement and
continuation of the Amended and Restated Equity Incentive Award Plan for
Directors of R.J. Reynolds Tobacco Holdings, Inc. and Subsidiaries. The purposes
of this Plan are as follows:

     (1) To further the growth, development and financial success of the Company
by providing additional incentives to its Directors by assisting them to become
owners of capital stock of the Company and thus to benefit directly from its
growth, development and financial success.

     (2) To enable the Company to obtain and retain the services of the type of
Directors considered essential to the long-term success of the Company by
providing and offering them an opportunity to become owners of capital stock of
the Company.

ARTICLE I
DEFINITIONS

Section 1.1 — General

     Whenever the following terms are used in this Plan they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.2 — Affiliate

     “Affiliate” of any person shall mean another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.

Section 1.3 — BAT

     “BAT” shall mean, collectively, British American Tobacco, p.l.c., a public
limited company incorporated under the laws of England and Wales, and its
Affiliates.

Section 1.4 — Board

     “Board” shall mean the Board of Directors of the Company.

Section 1.5 — Code

     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



Section 1.6 — Committee

     “Committee” shall mean the Corporate Governance and Nominating Committee of
the Board.

Section 1.7 — Common Stock

     “Common Stock” shall mean the common stock, par value $0.0001 per share, of
the Company.

Section 1.8 — Company

     “Company” shall mean Reynolds American Inc., a North Carolina corporation.

Section 1.9 — Director

     “Director” shall mean a member of the Board.

Section 1.10 — Eligible Director

     “Eligible Director” shall mean a Director who has never been an employee or
officer of the Company, any Subsidiary, BAT or any of their Affiliates;
provided, however, that the Non-Executive Chairman shall be an Eligible
Director.

Section 1.11 — Grant

     “Grant” shall mean an award made to a Participant pursuant to the Plan.

Section 1.12 — Non-Executive Chairman

     “Non-Executive Chairman” shall mean the Non-Executive Chairman of the
Board.

Section 1.13 — Option

     “Option” shall mean an option granted under the Plan to purchase Common
Stock.

Section 1.14 — Option Price

     “Option Price” shall have the meaning given in Section 4.2.

Section 1.15 — Optionee

     “Optionee” shall mean a Director to whom an Option is granted under the
Plan.

Section 1.16 — Participant

     “Participant” shall mean a Director to whom a Grant has been made.

- 2 -



--------------------------------------------------------------------------------



 



Section 1.17 — Plan

     “Plan” shall mean the Equity Incentive Award Plan for Directors of Reynolds
American Inc.

Section 1.18 — Secretary

     “Secretary” shall mean the Secretary of the Company.

Section 1.19 — Stock Award

     “Stock Award” shall mean the annual award, either in the form of deferred
stock units or shares of Common Stock, made pursuant to Article VI.

Section 1.20 — Subsidiary

     “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations, or if each
group of commonly controlled corporations, other than the last corporation in an
unbroken chain then owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

ARTICLE II
SHARES SUBJECT TO PLAN

Section 2.1 — Shares Subject to Plan

     The shares of stock subject to Grant shall be shares of Common Stock. The
aggregate number of shares of Common Stock which are available for Grants under
the Plan shall not exceed 500,000. Shares of Common Stock related to Grants that
are forfeited, terminated, canceled, expire unexercised, settled in cash in lieu
of stock or in such manner that all or some of the shares of Common Stock
covered by a Grant are not issued to a Participant, shall immediately become
available for Grants.

ARTICLE III
GRANTING OF OPTIONS

Section 3.1 — Eligibility

     Any Eligible Director shall be eligible to be granted Options as set forth
in this Article III.

Section 3.2 — Granting of Options to Directors

     Options may be granted at any time and solely in the discretion of the
Committee to each Eligible Director elected to serve on the Board. Such Options
shall be subject to the terms and conditions set forth in Article IV.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE IV
TERMS OF OPTIONS FOR DIRECTORS

Section 4.1 — Option Agreement

     A grant of Options to Eligible Directors shall be evidenced by a Stock
Option Agreement, which shall be executed by the Optionee and an authorized
officer of the Company and which shall incorporate the terms and conditions of
this Article IV and such other terms and conditions as the Committee shall
determine, consistent with the Plan.

Section 4.2 — Option Price

     The exercise price of each share of Common Stock subject to an Option
granted pursuant to Section 3.2 shall be the final closing price of a share of
Common Stock (as reported on the New York Stock Exchange consolidated tape) on
the date of grant.

Section 4.3 — Commencement of Exercisability

     Options granted pursuant to Section 3.2 shall not be exercisable prior to
six (6) months after the date of grant, and thereafter shall be exercisable in
full, subject to applicable securities regulations.

Section 4.4 — Expiration of Option

     The Option shall expire and may not be exercised to any extent after the
expiration of ten (10) years from the date the Option was granted.

ARTICLE V
EXERCISE OF OPTIONS

Section 5.1 — Persons Eligible to Exercise

     During the lifetime of the Optionee, only he or his guardian may exercise
an Option granted to him, or any portion thereof. After the death of the
Optionee, any exercisable portion of an Option may, prior to the time when such
portion becomes unexercisable under Section 4.4, be exercised by his personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then applicable laws of descent and distribution.

Section 5.2 — Partial Exercise

     At any time and from time to time prior to the time when any exercisable
Option or exercisable portion thereof expires or becomes unexercisable under
Section 4.4, such Option or portion thereof may be exercised in whole or in
part; provided, however, that the Company shall not be required to issue
fractional shares.

- 4 -



--------------------------------------------------------------------------------



 



Section 5.3 — Manner of Exercise

     An exercisable Option, or any exercisable portion thereof, may be exercised
solely by delivering to the Secretary or his office all of the following prior
to the time when such Option or such portion becomes unexercisable:

     (a) Notice in writing signed by the Optionee or other person then entitled
to exercise such Option or portion thereof, stating that such Option or portion
thereof is exercised;

     (b) Full payment of the Option Price shall be made in cash, by check or a
combination thereof, for the shares of Common Stock with respect to which such
Option or portion thereof is thereby exercised, together with payment of any
federal income or other tax required to be withheld by the Company with respect
to such shares of Common Stock, in accordance with the terms of the Plan and of
any applicable guidelines of the Committee in effect at the time. The
requirement of payment will be deemed satisfied if the Participant has made
arrangements satisfactory to the Company with a duly registered broker-dealer
that is a member of the National Association of Securities Dealers, Inc. to sell
on the date of exercise a sufficient number of shares of Common Stock being
purchased so that the net proceeds of the sale transaction will at least equal
the full exercise price and pursuant to which the broker-dealer undertakes to
deliver the full exercise price to the Company not later than the later of
(i) the settlement date of the sale transaction and (ii) the date on which the
Company delivers to the broker-dealer the shares of Common Stock being purchased
pursuant to the exercise of such Option. This method is known as the
“broker-dealer exercise method” and is subject to the terms and conditions set
forth herein, in the Option grant agreement and in guidelines established by the
Committee;

     (c) Such representations and documents as the Committee reasonably deems
necessary or advisable to effect compliance with all applicable provisions of
the Securities Act of 1933, as amended and any other federal, state or foreign
securities laws or regulations. The Committee may, in its absolute discretion,
also take whatever additional actions it deems appropriate to effect such
compliance, including, without limitation, placing legends on share certificates
and issuing stop-transfer orders to transfer agents and registrars; and

     (d) In the event that the Option or portion thereof shall be exercised
pursuant to Section 5.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
or portion thereof.

Section 5.4 — Rights as Stockholders

     The holders of Options shall not be, nor have any of the rights or
privileges of, stockholders of the Company in respect of any shares of Common
Stock purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares of Common Stock have been issued by the
Company to such holders.

Section 5.5 — Transfer Restrictions

     The Committee, in its absolute discretion, may impose such restrictions on
the transferability of the shares of Common Stock purchasable upon the exercise
of an Option as it

- 5 -



--------------------------------------------------------------------------------



 



deems appropriate, and any such restriction shall be set forth in the respective
Stock Option Agreement and may be referred to on the certificates evidencing
such shares of Common Stock.

ARTICLE VI
STOCK AWARDS

Section 6.1 — Granting of Initial Stock Award to Directors

     (a) Each Eligible Director who is elected to serve on the Board shall
receive an initial Stock Award as of the date of such Director’s initial
election to serve on the Board (an “Initial Stock Award”). Such Initial Stock
Award shall be granted only once to each Eligible Director as soon as
practicable following the Director’s initial election to serve on the Board and
shall be subject to the terms and conditions set forth in this Article VI.
Notwithstanding this Section 6.1(a), in the event of the appointment of an
existing Director who is or was an employee of the Company to the position of
Non-Executive Chairman and such Director has not yet received an Initial Stock
Award, the Non-Executive Chairman shall receive an Initial Stock Award upon his
or her appointment to the position of Non-Executive Chairman.

     (b) Except as provided in Section 6.1(c) below, the Initial Stock Award
shall be made in the form of deferred stock units, as described in Section 6.4.
Each Eligible Director shall receive an Initial Stock Award of 3,500 deferred
stock units.

     (c) Notwithstanding the foregoing, commencing with the Initial Stock Award
for 2004, an Eligible Director may elect to receive the Initial Stock Award in
the form of 3,500 shares of Common Stock. The election to receive shares of
Common Stock must be made in writing within thirty (30) days after the date a
Director becomes a Director. An election to receive shares of Common Stock shall
be irrevocable by the Director.

Section 6.2 — Granting of Annual Stock Awards

     (a) Each Eligible Director shall receive an annual Stock Award as of the
date of the Company’s annual meeting of stockholders or the one (1) year
anniversary of the preceding year’s annual meeting of stockholders, if no
meeting has been scheduled for such subsequent year, provided that the Director
serves on the Board immediately following such date (an “Annual Stock Award”).
The Annual Stock Award for 2005 shall be made as of July 30, 2005 or, if later,
the date of the Director’s election or re-election to serve on the Board.

     (b) Except as provided in Section 6.2(c) below, the Annual Stock Award
shall be made in the form of deferred stock units, as described in Section 6.4.
Each Eligible Director, other than the Non-Executive Chairman, shall receive an
Annual Stock Award of 1,000 deferred stock units. The Non-Executive Chairman
shall receive an Annual Stock Award of 2,000 deferred stock units.

     (c) Notwithstanding the foregoing, commencing with the Annual Stock Award
for 2005, an Eligible Director or the Non-Executive Chairman may elect to
receive the Annual Stock Award in the form of 1,000 or 2,000 shares of Common
Stock, respectively. The election to receive shares of Common Stock must be made
in writing by December 31 of the year preceding the year during which the Annual
Stock Award would otherwise be granted or, if later, within

- 6 -



--------------------------------------------------------------------------------



 



thirty (30) days after the date a Director becomes a Director. An election to
receive shares of Common Stock shall be irrevocable by the Director and shall be
effective only for the year immediately following the date on which it was
filed.

Section 6.3 — Grant of Quarterly Stock Awards

     (a) Each Eligible Director shall receive a quarterly Stock Award on the
last day of each calendar quarter, provided that the Director has served on the
Board at any time during such calendar quarter (a “Quarterly Stock Award”).

     (b) The Quarterly Stock Award shall be made in the form of deferred stock
units, as described in Section 6.4. The number of deferred stock units to be
credited to each Eligible Director’s account, other than the Non-Executive
Chairman’s account, on the last day of each calendar quarter shall be determined
pursuant to the following formula: $10,000 divided by the average of the closing
price of a share of Common Stock (as reported on the New York Stock Exchange
(“NYSE”) consolidated tape for each business day during the last month of such
calendar quarter). The number of deferred stock units to be credited to the
Non-Executive Chairman’s account on the last day of each calendar quarter shall
be determined pursuant to the following formula: $20,000 divided by the average
of the closing price of a share of Common Stock (as reported on the NYSE
consolidated tape for each business day during the last month of such calendar
quarter). In the event an Eligible Director has served on the Board or in the
position of Non-Executive Chairman for less than an entire quarter, the number
of deferred stock units to be credited to his or her account on the last day of
such quarter shall be prorated based on the actual number of days of his or her
service on the Board during the quarter.

Section 6.4 — Deferred Stock Units

     Each deferred stock unit shall be equal in value to one (1) share of Common
Stock. As of the date any dividend is paid to shareholders of Common Stock, the
Director shall be credited with additional deferred stock units equal to the
number of shares of Common Stock (including fractions of a share) that could
have been purchased at the closing price of Common Stock on such date with the
dividend paid on the number of shares of Common Stock to which the Director’s
deferred stock units are then equivalent. In case of dividends paid in property,
the dividend shall be deemed to be the fair market value of the property at the
time of distribution of the dividend, as determined by the Committee.

Section 6.5 — Distribution of Deferred Stock Units

     (a) For all Grants made under this Plan prior to December 31, 2004, the
distribution of a Participant’s deferred stock units will be made as follows:

     (i) Unless as otherwise elected in Section 6.5(a)(ii), payment of a
Participant’s deferred stock units shall be made in one (1) lump sum as soon as
practicable following the end of the year in which the Participant ceases to be
a Director.

     (ii) At the election of the Participant made in writing and delivered to
the Committee at any time on or before December 1 of the year of termination of
the Participant’s service as a Director, distribution of all of his or her
deferred stock units,

- 7 -



--------------------------------------------------------------------------------



 



commencing as soon as practicable following the end of the year in which the
Participant ceases to be a Director, shall be made in any number of annual
installments not exceeding ten (10). Any such election, unless made irrevocable
by its terms, may be changed by written notice to the Committee at any time
prior to December 1 of the year of a Participant’s termination of service as a
Director.

     (b) For all Grants made under this Plan after December 31, 2004, the
distribution of a Participant’s deferred stock units will be made as follows:

     (i) According to the election by each Participant on an annual election
form provided by the Company to the Participant in December of the year
preceding the grant of any award under this Plan in the next Plan year, payment
of a Participant’s deferred stock units will be made either in a lump sum or in
any number of annual installments not exceeding ten (10), both upon a date or
dates certain or commencing in the January following the termination of service
as a Director.

     (ii) Elections pursuant to Section 6.5(b)(i) are not irrevocable; provided,
however, any subsequent election that changes the timing or form of a
Participant’s previous distribution election must comply with Section 409A of
the Code, including requirements that such election (A) may not be effective
until twelve (12) months after the date the election is made, (B) any subsequent
elections relating to payments scheduled for a particular date or dates must be
made at lease twelve (12) months prior to the date of the first scheduled
payment, and (C) all subsequent elections for distributions, other than those
triggered by disability, death or an unforeseeable emergency, must delay
distribution by at least five (5) years from the original distribution date.

     (c) Distribution of a Participant’s deferred stock units received in
connection with such Participant’s Quarterly Stock Awards shall be made only in
cash. Distribution of a Participant’s deferred stock units received in
connection with such Participant’s Initial Stock Award and Annual Stock Awards
shall be made in cash or stock, at the election of the Participant made in
writing and delivered to the Committee at any time on or before December 1 of
the year of termination of the Participant’s service as a Director. If
distribution is made in cash, the amount of distribution shall be determined by
multiplying the number of deferred stock units attributable to the installment
by the average of the closing price in Common Stock on each business day in the
month of December immediately prior to the year in which the installment is to
be paid. If distribution is made in stock, any fractional shares of stock shall
be paid in cash equal to the value of the fractional share multiplied by the
closing price of the Common Stock on the last business day immediately preceding
the date of distribution.

Section 6.6 — Installment Amount

     In the event a Participant has elected to receive distribution of his or
her deferred stock units in more than one (1) installment, the amount of each
installment shall be determined by multiplying the current number of deferred
stock units by a fraction, the numerator of which is one (1), and the
denominator of which is the number of installments yet to be paid.

- 8 -



--------------------------------------------------------------------------------



 



Section 6.7 — Distribution upon Death

     In the event of the death of a Participant, whether before or after ceasing
to serve as a Director, any deferred stock units to which he or she was
entitled, shall be converted to cash and distributed in a lump sum to such
person or persons or the survivors thereof, including corporations,
unincorporated associations or trusts, as the Participant may have designated.
All such designations shall be made in writing signed by the Participant and
delivered to the Committee. A Participant may from time to time revoke or change
any such designation by written notice to the Committee. If there is no
unrevoked designation on file with the Committee at the time of the
Participant’s death, or if the person or persons designated therein shall have
all predeceased the Participant or otherwise ceased to exist, such distributions
shall be made in accordance with the Participant’s will or in the absence of a
will, to the administrator of the Participant’s estate. Any distribution under
this Section 6.7 shall be made as soon as practicable following the end of the
fiscal quarter in which the Committee is notified of the Participant’s death. In
this case, a Participant’s deferred stock units shall be converted to cash by
multiplying the number of whole and fractional shares of Common Stock to which
the Participant’s deferred stock units are equivalent by the average of the
closing price of Common Stock on each business day during the last month of the
calendar quarter prior to the date of death.

Section 6.8 — Withholding Taxes

     The Company shall deduct from all distributions under the Plan any taxes
required to be withheld by federal, state, or local governments.

Section 6.9 — Terms and Conditions

     All Stock Awards shall be subject to the terms and conditions of this
Article VI and such other terms and conditions as the Committee shall determine,
consistent with the Plan.

ARTICLE VII
ADMINISTRATION

Section 7.1 — Plan Administrator

     The Plan shall be administered by the Committee.

Section 7.2 — Duties and Powers of Committee

     It shall be the duty of the Committee to conduct the general administration
of the Plan in accordance with its provisions. The Committee shall have the
power to interpret the Plan and the Grants and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. Any such
interpretations and rules shall be consistent with the basic purpose of the Plan
to make Grants. In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan. The Committee may act either by vote at a telephonic or other meeting or
by unanimous written consent in lieu of a meeting.

- 9 -



--------------------------------------------------------------------------------



 



Section 7.3 — Compensation; Professional Assistance; Good Faith Actions

     Members of the Committee shall not receive compensation for their services
as members in connection with the administration of the Plan, but all expenses
and liabilities they incur in connection with the administration of the Plan
shall be borne by the Company. The Committee may employ attorneys, consultants,
accountants, appraisers, brokers or other persons. The Committee, the Company,
the Directors and the officers of the Company shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon all Participants, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Grants, and all members of the Committee shall be fully protected by the
Company with respect to any such action, determination or interpretation.

ARTICLE VIII
MISCELLANEOUS PROVISIONS

Section 8.1 — Amendment, Suspension or Termination of the Plan

     The Plan may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board. Except as
expressly permitted by the terms of the Plan, neither the amendment, suspension
nor termination of the Plan shall, without the consent of the Participant alter
or impair any rights or obligations under any Grant theretofore granted. No
Grant may be made during any period of suspension nor after termination of the
Plan.

Section 8.2 — Effect of Plan Upon Other Options and Compensation Plans

     Nothing in this Plan shall be construed to limit the right of the Company
or any of its Subsidiaries (a) to establish any other forms of incentives or
compensation for Directors of the Company or any of its Subsidiaries or (b) to
grant or assume options other than under this Plan in connection with any proper
corporate purpose, including, but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, firm, association or other entity.

Section 8.3 — Adjustments

     (a) In the event of any change in the outstanding Common Stock by reason of
a stock split, spin-off, stock dividend, stock combination or reclassification,
recapitalization or merger, change of control, or similar event, the Committee
may adjust appropriately the number of shares of Common Stock subject to the
Plan and available for or covered by Grants and share prices related to
outstanding Grants and make such other revisions to outstanding Grants as it
deems are equitably required. Any such adjustment made by the Committee shall be
final and binding upon all Participants, the Company and all other interested
persons.

     (b) In the event of a Change of Control (as defined in paragraph 8.3(c)
hereof):

- 10 -



--------------------------------------------------------------------------------



 



     (i) Options granted pursuant to Article III hereof shall become fully
vested and exercisable;provided, however, that the Committee may elect to make a
cash payment to Participants in cancellation of such Options in such amount as
the Committee in its sole discretion shall determine, which amount shall not be
less than the product of (x) and (y), where (x) is the excess of the fair market
value of Common Stock on the date of exercise over the exercise price, and
(y) is the number of shares of Common Stock subject to the Options being
canceled.

     (ii) Subject to Section 8.4, deferred stock units granted pursuant to
Article VI hereof shall be distributed to Participants in a single lump sum.

     (c) For purposes of the Plan, a “Change of Control” shall mean the first to
occur of the following events:

     (i) an individual, corporation, partnership, group, associate or other
entity or “person”, as such term is defined in Section 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company or any
employee benefit plans sponsored by the Company, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of thirty percent (30%) or more of the combined voting power of the
Company’s outstanding securities ordinarily having the right to vote at
elections of directors; provided, however, that the acquisition of Company
securities by BAT pursuant to the Business Combination Agreement, dated as of
October 27, 2003, between R.J. Reynolds Tobacco Holdings, Inc. (“RJR”) and Brown
& Williamson Tobacco Corporation (“B&W”), as thereafter amended (the “BCA”) or
as expressly permitted by the Governance Agreement, dated as of July 30, 2004,
among British American Tobacco, p.l.c., B&W and the Company (the “Governance
Agreement”), shall not be considered a Change of Control for purposes of this
subsection (i).

     (ii) individuals who constitute the Board (or who have been designated as
directors in accordance with Section 1.09 of the BCA) on July 30, 2004 (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to such date
whose election, or nomination for election by the Company’s shareholders, was
(1) approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee of the
Company for director) or (2) made in accordance with Section 2.01 of the
Governance Agreement, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall be, for purposes of this paragraph (ii), considered as
though such person were a member of the Incumbent Board;

     (iii) the approval by the shareholders of the Company of a plan or
agreement providing (1) for a merger or consolidation of the Company other than
with a wholly-owned Subsidiary and other than a merger or consolidation that
would result in the voting

- 11 -



--------------------------------------------------------------------------------



 



securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (2) for a
sale, exchange or other disposition of all or substantially all of the assets of
the Company, other than any such transaction where the transferee of all or
substantially all of the assets of the Company is a wholly owned subsidiary or
an entity more than fifty percent (50%) of the combined voting power of the
voting securities of which is represented by voting securities of the Company
outstanding immediately prior to the transaction (either remaining outstanding
or by being converted into voting securities of the transferee entity). If any
of the events enumerated in this paragraph (iii) occur, the Board shall
determine the effective date of the Change of Control resulting therefrom for
purposes of the Plan or the Grants hereunder.

Section 8.4 — Compliance with Section 409A of the Code

     The Plan is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent.

Section 8.5 — Titles

     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan.

Section 8.6 — Pronouns

     The masculine pronoun shall include the feminine and neutral and the
singular shall include the plural, where the context so indicates.

Section 8.7 — Governing Law

     All questions arising in respect of the Plan, including those pertaining to
its validity, interpretation and administration, shall be governed, controlled
and determined in accordance with the applicable provisions of federal law and,
to the extent not preempted by federal law, the laws of the State of North
Carolina.

- 12 -